Citation Nr: 0027186	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  98-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from August 1958 to March 1967 and with the 
United States Air Force from January 1972 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 1996, the RO 
denied the claim of entitlement to service connection for 
PTSD.  

The Board notes that in April 2000, a letter was mailed from 
the RO to the veteran informing him of the location, date and 
time for the veteran's requested Video Conference hearing.  A 
subsequent notation in the claims file shows that this letter 
was returned as the veteran had moved from Alabama to Texas.  
A letter from the RO dated June 8, 2000 was mailed to the 
veteran at his new address in Texas.  The letter informed the 
veteran that a Video Conference hearing was to be held on 
July 10, 2000 at the Houston RO.  There is no indication in 
the claims file that the June 2000 letter from the RO was not 
received by the veteran at his new address or in a timely 
fashion.  The Board finds the veteran was afforded an 
opportunity for his requested Video Conference.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  



CONCLUSION OF LAW

The claim for service connection for PTSD is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records do not reveal that he 
sustained any injuries due to combat.  

The service personnel records do not include any awards or 
decorations which on their face indicate participation in 
combat.  While in the United States Marine Corps, the veteran 
was awarded, in pertinent part, the Vietnam Campaign Medal, 
the Vietnam Service Medal, and a Navy Unit Commendation 
medal.  His military occupational specialty was reported as 
cook.  While serving in the United States Air Force, the 
veteran was awarded, in pertinent part, the Republic of 
Vietnam Campaign Medal, the Republic of Vietnam Gallantry 
Cross with Palm, the Air Force Presidential Unit Citation and 
the Vietnam Service Medal.  His military occupational 
specialty was reported as food service supervisor, recruiting 
duty and material facilities supervisor.  

Private medical records from C. R. Hicks, M.D., have been 
associated with the claims file.  The records, dated from May 
to August 1996, include Axis I diagnoses of major depression 
with psychotic features and PTSD.  One of the clinical 
records referenced the veteran's feelings concerning his 
experiences in Vietnam.  

A VA PTSD examination was conducted in October 1996.  The 
veteran reported witnessing dead bodies with flies all over 
them while serving in Vietnam and reported experiencing 
flashbacks of "Starlite" and "HU55."  The Axis I diagnoses 
were delayed type PTSD and bipolar disorder.  

A stressor statement from the veteran was associated with the 
claims file in September 1996.  He reported that he 
participated in Operation Starlite in July 1965 at Chu Lai 
where friends of his were killed.  He indicated that he was 
stationed at Hill 55 in Da Nang for six months and reported 
that there was a fire fight at that location every night.  He 
also reported that a friend, Corporal Robert Regsdale, was 
wounded on May 7, 1965.  

Criteria

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") determination in Cohen v. Brown, 
10 Vet. App. 128 (1997).  As the Cohen determination was in 
effect when the RO reviewed this case, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time.  See Bernard v. Brown,  4 Vet. App. 384 (1993).

Analysis

In this case, the veteran claims to have PTSD as a result of 
in-service stressors.  His statements and allegations with 
respect to his in-service stressors must be accepted as true, 
unless they are inherently incredible, for the purpose of 
determining whether the claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Included in the claims file is an opinion from a VA medical 
professional to the effect that the veteran currently has 
PTSD which is related to his experiences during service.  
There are also private clinical records which include 
diagnoses of PTSD and a reference to the veteran's 
experiences in Vietnam.  These, too, must be presumed to be 
credible for the limited purpose of establishing whether the 
claim of entitlement to service connection for PTSD is well 
grounded.

Accepting the veteran's statements and allegations with 
respect to his in-service stressors for the purpose of 
determining whether the claim is well grounded and since 
there are current diagnoses of PTSD linked to service, the 
veteran's claim for service connection for PTSD is well 
grounded.  To that extent, the appeal is granted.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded.  To that extent only, the appeal is allowed.


REMAND

Since the veteran's claim of entitlement to service 
connection for PTSD has been found to be well grounded, VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).

In August 1996, the veteran submitted his original claim of 
entitlement to service connection for PTSD.  He indicated on 
the application form that he had received treatment for PTSD 
from C. R. Hicks, Jr., M.D., from Riverdell of Bay County, 
and from L. J. Smolinski, LPC, and provided VA forms 
authorizing the release of information by those sources.  
Clinical records dated from May to August of 1996 from Dr. 
Hicks have been associated with the claims file, but it does 
not appear that all of Dr. Hicks' records were obtained as a 
May 1996 record indicates that the last time the doctor had 
seen the veteran was in April 1996 while the veteran was in a 
"partial hospitalization program at AltaCare of Dothan."  
No hospitalization records from AltaCare of Dothan for that 
period have been associated with the claims file.  
Additionally, no records from Riverdell of Bay County or from 
L. J. Smolinski, LPC have been received and it does not 
appear that the RO attempted to obtain such records.  The 
Board finds the RO must attempt to secure the treatment 
records referenced by the veteran in his August 1996 
application for compensation as well as the hospitalization 
records from AltaCare of Dothan.  

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (1999).  See 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d), (f) (1999).  

In this case, as there is no evidence that the veteran was 
engaged in combat with the enemy, there must be corroborative 
evidence of the claimed in-service stressors.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993). 

While the claims file includes a diagnosis of PTSD, this 
diagnosis of PTSD is based upon reported in-service stressors 
that have not been verified.  Verification of the veteran's 
reported in-service stressors is necessary.  The existence of 
an event alleged as a "stressor" that results in PTSD, though 
not the adequacy of the alleged event to cause PTSD, is an 
adjudicative, not a medical determination.  See Zarycki, 
supra.  The sufficiency of the stressor is a medical 
determination and adjudicators may not render a determination 
on this point in the absence of independent medical evidence.  
See West; Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As discussed above, the presumption of credibility in King 
applies only to the matter of the well groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In so doing, the Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.

The Board notes that the RO has not attempted to verify any 
of the veteran's claimed in-service stressors.  He reported 
that he was involved in Operation Starlite and participated 
in action at Hill 55 located near Da Nang while serving with 
the United States Marine Corps.  He also provided the name of 
a friend who was wounded, Corporal Robert Regsdale.  It would 
be helpful if the veteran could provide more detailed 
information regarding the claimed stressors to assist in 
corroboration.  

The record reflects that the veteran received the Navy Unit 
Commendation while serving with the Marine Corps and that 
while serving in the Air Force, he received the Presidential 
Unit Citation.  Such decorations are awarded on the basis of 
valor or meritorious service, but basis for the awards is not 
apparent from the veteran's personnel records.  This should 
be clarified.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment or 
evaluation by all health care providers, 
VA and non-VA, inpatient or outpatient, 
who may possess additional records 
pertinent to his claim for service 
connection for PTSD.  After securing any 
necessary authorization, the RO should 
request legible copies of the veteran's 
medical records/reports from all 
identified sources whose records have not 
previously been secured, to include 
records from AltaCare of Dothan, from 
"Riverdell of Bay County" and from L. 
J. Smolinski, LPC.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA treatment records.  

2.  The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding his 
claimed in-service stressors.  This 
should include any details of his 
participation in Operation Starlite and 
in action at Hill 55, and whether he 
observed the wounding of Corporal Robert 
Regsdale on May 7, 1965.  The RO should 
also request the veteran to provide 
copies of the award orders or citations 
for his Navy Unit Commendation medal and 
his Presidential Unit Citation.  The RO 
must inform the veteran of the importance 
of the submission of this evidence and 
that failure to do so may adversely 
affect the outcome of his claim.  

3.  After the above development is 
completed, and even if the veteran does 
not respond to the request for stressors, 
the RO must review the claims file and 
prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements regarding stressors.  The RO 
should also reference the veteran's 
receipt of the Naval Unit Commendation 
medal and the Presidential Unit Citation.   

This summary, all stressor statements, DD 
Forms 214 and the veteran's service 
personnel records, along with any other 
supporting documents, should be submitted 
to the Commandant of the Marine Corps, 
Headquarters, U.S. Marine Corps, Code 
MMRB, Quantico, Virginia 22134-0001, for 
corroboration of claimed stressors during 
the veteran's Marine Corps service and to 
the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), at 
7798 Cissna Road, Springfield, Virginia 
22150, in regard to Air Force service 
stressors.  Any additional development 
recommended by those offices should be 
accomplished by the RO.  

The Marine Corps and USASCRUR should be 
requested to provide any corroborating 
evidence of the claimed incidents and any 
indication of the veteran's involvement 
therein, to include information regarding 
Operation Starlite and action at Hill 55 
located near Da Nang, and the likelihood 
of his participation in either.  
Information regarding the claimed 
wounding of Corporal Robert Regsdale on 
May 7, 1965, also should be obtained.  If 
unable to provide such information, the 
Marine Corps and USASCRUR should be asked 
to identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  The Marine Corps and 
USASCRUR must be asked to respond, in the 
affirmative or negative, as to the 
verification of the occurrence of each of 
the veteran's claimed in-service 
stressors as set out in summary to be 
prepared by the RO as directed by 
paragraph 3 above.  They also should also 
provide any information they have on the 
basis for the veteran being awarded the 
Naval Unit Commendation and the 
Presidential Unit Citation. including 
whether the awards were received for 
combat actions.  

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service or prior 
to service it has determined are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.  

5.  If, and only if, confirmed stressors 
are found to exist, the veteran should be 
afforded a VA psychiatric examination, if 
possible by a psychiatrist who has not 
previously examined him, in order to 
determine whether he has PTSD and, if so, 
its etiology.  

The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination and the examination report 
must be annotated in this regard.  

The examiner should report all Axis I 
and II diagnoses present, if any, discuss 
any psychosocial stressors, and resolve 
any conflicts found between his/her 
findings and the diagnostic findings 
noted in the evidence associated with the 
claims file.  

With regard to PTSD, the RO must specify 
for the examiner the stressor(s) that it 
has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  

The examination report should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner should specify:

(a) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; 

(b) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and 

(c) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  

The examination report should include the 
complete rationale for all opinions 
expressed.  Any necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals



 



